Citation Nr: 0331521	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-10325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a low back disorder.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from January 1965 to 
January 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from an RO decision which denied service 
connection for a low back disorder, and which held that new 
and material evidence had not been submitted to reopen a 
claim for service connection for tinnitus.  (The appeal also 
initially included an issue of entitlement to a total 
disability rating based on individual unemployability, but 
such benefit has since been granted by the RO, and that issue 
in not before the Board.)  A hearing before RO personnel was 
held in May 2002.

In light of statements by the veteran, the Board sent him a 
letter in October 2003, asking him to clarify if he wanted a 
Board hearing.  In November 2003, the Board received his 
response in which he indicated he wanted a Board 
videoconference hearing.  Consequently, the case must be 
remanded to the RO for scheduling of such a Board hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
videoconference hearing at the RO, to be 
conducted by a Board Member.  After 
necessary action on the Board hearing 
request is completed, the RO should 
return the case to the Board in 
Washington, D.C.

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


